 

ease 3:19-mj-00019-BN D l=il oa,i:oQ/lslr> 11 §fl!t§)lmagetmn
SEA §: §§ msch oFrsxAs
FILED

§atz m
E~kie;»_-;, ?_

AO 91 (Rev. ll/l l) Crimina] Complaint

 

 

 

UNITED STATES DISTRICT boom JAN- -9 2113

 

 

 

 

 

 

 

 

for the
l.§,-L
Northern District of Texas :qdmr¢ U-&DISTRICTCOUR_'I'
§§
United States of America ) D°Pmy 309
v. ) ‘ M
samamha shaye swindall § Case NO' 3‘} q “ m J_" M 8
)
)
)
Defendartf($)
CRIMINAL COMPLAINT
i, the complainant in this case, state that the following is tme to the best of my knowledge and belief.
On or about the date(s) of August 30, 2018 - Dec 31 , 2018 in the county of in the
Norihern District of Texas , the defendant(s) violated:
Code Sectz`on Oj]?znse Descrz`prz`on
18 U.S_C. § 371 Edwards conspired and agreed With others to commit the crime of access

device fraud, in violation of Tit|e 18, United States Code, § 1029(3)(3).

This criminal complaint is based On these facts:

d Continued on the attached sheet.

KDM

Comp!ainant’ s Signa.!‘w'e

Jason Boswe||, Specia| Agent

 

 

Prz'med name and title

Sworn to before me,and signed in my presence

Date:

 

 

f 1 - @/Judge’s signature
City and gram " (A} fm lt H/>/ David L. Horan, L.|.S. Magistrate Judge

'/ i ' ` Pr'r'nted name and title

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 2 of 10 Page|D 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Jason Boswell, being duly sworn, hereby depose and state as follows:

l. l am a Senior Special Agent With the United States Secret Service. l am
assigned currently to the Dallas Field Office, and l serve on a criminal
investigative squad responsible for conducting investigations of complex financial
crimes, including Wire fraud, mail fraud, bank fraud, money laundering, and
identity theft. l have been employed as a Special Agent for 16 years, and have
been assigned to this squad for approximately 3 years. Prior to this assignment, l
conducted counterfeit currency investigations in the Dallas Field Office. l have
received training in such areas as financial analysis, financial investigative
methods and applications, as Well as identity theft and fraud. l am an investigator
and law enforcement officer of the United States Within the meaning of 18 U.S.C.
§ 3056, and I am an officer of the United States empowered to conduct
investigations of, and make arrests for, numerous federal violations, including
offenses enumerated in Title 18 of the United States Code.

2. l submit this affidavit iii support of a criminal complaint and application for
an arrest Warrant charging Samantha Swindell With a violation of 18 U.S.C. § 371.
Based on the facts set forth beloW, there is probable cause to believe that from on
or about August 30, 2018, through on or about December 31, 2018, Swindell did
unlawfully, knowingly, and Willfully combine, conspire, and agree With one or

more persons to knowingly and With intent to defraud possess fifteen (15) or more

Affidavit - Page l

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 3 of 10 Page|D 3

devices Which are counterfeit and unauthorized access devices, affecting interstate
or foreign commerce, in violation of Title 18, United States Code, § 1029(a)(3).
3. This affidavit is based on my personal knowledge, and on information
provided to me by other law enforcement officers Who participated in this
investigation Since this affidavit is being submitted for the limited purpose of
supporting a criminal complaint, I have not included each and every fact known to
me concerning this investigation

FACTS ESTABLISHING PROBABLE CAUSE
4. ln August 2018, the Dallas Field Office of the USSS Was contacted by the
Colleyville (TX) Police Department and began to assist in investigating an access
device fraud scheme victimizing a number of individuals Whose credit and/or debit
card numbers Were utilized in attempts to fraudulently obtain things of value (e.g.,
hotel rooms and food).
5. On or about August 22, 2018, Colleyville, Texas Police Department
received a telephone call from the Hampton lnn located at 5300 State Highway
121 in Colleyville, Texas, Which is in Tarrant County and the Northern District of
Texas. Upon airival, police officers learned from Witness C.G., a hotel employee,
that an individual had checked into the hotel using a Texas Driver’s License in the
name of “Odis EdWards” and that a credit card had been placed on file for the
room. Throughout the evening, it Was learned that multiple people had purchased

numerous food items and placed them on the room account in the name of “Odis

Aftidavit - Page 2

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 4 of 10 Page|D 4

Edwards.” Witness C.G. confronted some of the individuals regarding the credit
card charges. The individuals left the hotel and did not claim their property that
was still in the hotel rooms. Witness C.G. entered the hotel room rented out in the
name of “Odis Edwards” and found a backpack, a small Dremel tool, and a l\/likita
saw, among other things. The backpack contained assorted credit cards-some of
which had been altered_and a number of handwritten numbers in a notebook that
appeared to be credit and/or debit card numbers. The handwritten numbers in the
notebook and the assorted credit cards numbered over fifteen The notebook
identified a website called “darkcoding.net/credit card,” and contained a copy of a
Texas Driver’s License in the name of “Odis Edwards.”

6. On or about August 30, 2018, investigators received a tip from the Holiday
lnn, 725 Plaza Drive, Trophy Club, Texas, that Odis Edwards (“Edwards”) was
engaged in suspicious activity. The Holiday lnn communicated that Edwards had
rented two rooms for two consecutive nights. The Holiday lnn manager
communicated that he deemed the activity suspicious because of the number and
volume of incidental purchases charged to the rooms. Investigator learned that
Edwards was sharing a room and purchasing food with an unidentified white
female, later identified as Kayla Klutts.

7. On or about August 31, 2018, investigators sought to obtain an arrest
warrant for Odis Edwards as well as local search warrants for the Holiday lnn

rooms rented in Edwards’ name. While executing the search warrants,

Affidavit a Page 3

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 5 of 10 Page|D 5

investigators found Edwards and Klutts inside of room 226. During a search of
room 226, investigators located and seized multiple items linked to credit card
fraud to include cellular telephones, electronic tablets, and credit card numbers
listed in multiple notebooks

8. On or about September l, 2018, investigators advised Edwards of his
l\/liranda warnings Edwards waived these rights and agreed to speak to
investigators. Edwards admitted to making and using altered credit cards around
the Dallas and Fort Worth areas. Edwards stated that he rented hotel rooms with
the altered credit cards, and then rented them out to friends or others for one~half
of the cost. Edwards stated that he allowed his friends and others to make
charges to the hotel rooms Edwards advised that he has made approximately
$250,000.00 in fraudulent charges to credit cards since l\/Iarch or April of 201 8.
Edwards gave investigators verbal consent to search one of his cellular telephones
located in room 226. lnvestigators observed Facebook messenger text messages
between Edwards and others, including Samantha Swindell, concerning hotel
rooms and credit card numbers

9. On or about October 18, 2018, Odis Edwards was interviewed at the
Colleyville Police Department by investigators subsequent to a federal arrest
warrant, charging him with one (1) count 18 U.S.C. 1029 (a)(3). Odis Edwards
was read his l\/[iranda rights and voluntarily waived his right to counsel and his

right to remain silent and agreed to speak with law enforcement officers Edwards

Affidavit - Page 4

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 6 of 10 Page|D 6

stated that he had provided Swindell one (1) credit card number and in return,
Swindell sent him numerous credit card Bank ldentification Numbers (“Ble”).
Edwards has not had a chance to use the Ble, he just wrote them in a notebook.
10. On or about October 18, 2018, Odis Edwards provided investigators with a
written consent to search his cellular telephone lnvestigators found Facebook
messages between Odis Edwards and Samantha Swindell in which they are
exchanging credit card numbers

ll. On or about December 18, 2018, investigators learned that Samantha
Swindell had been arrested by the Tarrant County Sheriff’ s Office for an
outstanding Southlake (TX) Police Department arrest warrant lnvestigators
responded and interviewed Samantha Swindell concerning the use and possession
of counterfeit or unauthorized credit cards in connection with this investigation
Samantha Swindell was read her Miranda rights and voluntarily waived her right
to counsel and her right to remain silent and agreed to speak with law enforcement
officers Swindell admitted to providing the 13le to Odis Edwards because he
had a system that he used to generate credit card numbers Edwards would then
provide her with credit card numbers so that she could use them to book hotels and
make charges to the rooms

12. Swindell continued to state that she has received at least twenty (20) full
credit card numbers from Edwards and that she was also aware that Edwards

provided hotel rooms for people. Swindell stated that she has previously stayed in

Affidavit -_ Page 5

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 7 of 10 Page|D 7

hotel rooms provided by Edwards on at least twenty-one (21) separate occasions
since the summer of 20 1 8. Swindell advised that she inquired with Edwards on
how he was booking the hotel rooms According to Swindell, Edwards explained
his operation on how he generated credit card numbers

13. Samantha Swindell experienced difficulty in generating credit cards based
on Odis Edwards’ method Swindell did some research and learned how to
generate credit cards from online credit card generating websites, which allowed
her to (l) input credit card 13le she had already obtained or (2) generate/select
new numbers from pre-loaded Bll\ls. Swindell stated that she would then select
the amount of card numbers she wanted the website to return. According to
Swindell, she always selected “100” for the amount of card numbers to be
returned. Swindell would then identify the bank and issuing card company and
call in each card number to see if it was valid

14. Swindell continued to state that out of every iteration of 100 credit card
numbers that were returned, she believed that only 7-10 percent would be valid
Swindell called and verified until at least six (6) numbers were valid before
moving to the next 100 iteration. Swindell admitted that from the beginning of the
summer of 2018, she utilized the credit card generator websites to obtain at least
10,000 credit card numbers Samantha Swindell stated that after receiving these
numbers, she would write them down in various journals and notebooks

Samantha Swindell advised that she had studied everything she could on

Affidavit _ Page 6

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 8 of 10 Page|D 8

generating credit card numbers and was so good at it she believed that she was
actually teaching Odis Edwards.

15. When investigators asked Samantha Swindell what she would do with the
credit card numbers that she generated using the various websites, Samantha
Swindell stated that she used them solely for hotel rooms and food websites that
she identified as having “weak security systems” for identifying fraudulent cards
When asked to give an example of a website or point of sale, Samantha Swindell
stated that she would book directly through a hotel website because when it came
to the payment page, a card number was the only necessary item for payment and
a name or CVV/CVC was never required Samantha Swindell estimated that she
had previously booked rooms at Hilton at least 10 times and estimated the
fraudulent activity on numerous credit cards to be approximately $100,000.00
since the summer of 20 l 8. Swindell admitted that she used these unauthorized
credit cards in Dallas and Fort Worth, Texas.

16. Swindell then provided investigators written consent to search her cellular
telephone During this time investigators allowed her to demonstrate the card
generator method, which she utilized to produce credit card numbers While
Swindell was demonstrating her method, investigators were able to observe that
Swindell had multiple credit card generator websites saved to her “favorites” and
“history” on her cellular telephone’s Google Chrome browser. Additionally,

Swindell advised that she utilized her personal cellular telephone to conduct all of

Affidavit - Page 7

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 9 of 10 Page|D 9

her research and fraudulent work because it was “easy” and did not require a
computer or any kind of advanced electronic device.
17. Swindell was asked by investigators if she had any “issues” with using
other people’s credit card information Swindell responded that she liked the
number generator method because it was “fake money” to her, and that it was
usually not an account that a bank had assigned to a person Swindell continued
that there were times that she did come across credit card information that she
knew belonged to a person, but she did not mind using it if it was valid and
worked for purchases
18. On or about December 27, 2018, investigators responded to the Marriott
Solana Hotel in Southlake, Texas, based on a report of suspicious activity.
lnvestigators interviewed S.M. S.M. stated that she had personal knowledge of the
unauthorized use and possession of the access devices by Swindell and others
S.M. explained that Swindell and others used a specific residence in Keller,
Tarrant County, Texas, to manufacture the unauthorized and counterfeit credit
cards
CONCLUSION
Based on the forgoing facts and circumstances there is probable cause to believe
that there is probable cause to believe that from on or about August 30, 2018, through on
or about December 31, 2018, Swindell did unlawfully, knowingly, and willfully combine,

conspire, and agree with one or more persons, in violation of l`itle 18 U.S.C. § 371, to

Affidavit f Page 8

Case 3:19-mj-00019-BN Document 1 Filed 01/09/19 Page 10 of 10 Page|D 10

knowingly and with intent to defraud possess fifteen (15) or more devices which are
counterfeit and unauthorized access devices, affecting interstate or foreign commerce, in

n violation of Title 18, United States Code, § 1029(a)(3).

__/":'7 w § _.. £:»‘/"'
$<~. /

JASON BOSWELL
Special Agent, US S S
Dallas, Texas

 

    

Sworn to and subscribed to before me this ay of lanuary, 2019.

 

DAVID L. HORAN
United States Magistrate Judge
Northern District of Texas

Affidavit - Page 9

